Earl Warren: Number 2, Metlakatla Indian Community, Annette Islands Reserve, Appellant, versus Egan, Governor of Alaska et al and Number 3, Organized Village of Kake et al., Appellants, versus Egan, Governor of Cal -- of Alaska. Mr. Schifter, you may proceed.
Richard Schifter: Mr. Chief Justice, may it please the Court. This controversy was before this Court, was before at the 1959 term, at that time on appeal from the interim District Court for the State of Alaska. This Court noted at that time that another appeal from the same trial court decision was pending in the Alaska Supreme Court and ordered appellants to pursue their remedies in the Alaska Supreme Court. This has been done. The Alaska Supreme Court has affirmed the District Court and we are now on appeal from the Alaska Supreme Court. As we return to this Court, the substantive record is identical with the one that was before the Court in 1959. What has been added is the opinion of the Alaska Supreme Court. As I shall try to point out later on with regard to this opinion, the opinion of the Alaska Supreme Court, as far as Metlakatla is concerned, the State of Alaska, one week ago, when it filed its brief in this Court, stopped defending the theory of law on which the Alaska Supreme Court decided the case and has advanced now a new theory for the first time in this litigation. And in this context, may it please the Court, I would like to call your particular attention to our reply brief, which is now addressed to the Alaska -- to the State of Alaska’s new theory as distinct from our opening brief addressed to the decision below which is no longer defended by the State of Alaska as far as Metlakatla is concerned.
Felix Frankfurter: Is that -- is that (Voice Overlap)
Richard Schifter: The green.
Felix Frankfurter: That (Inaudible) small blue brief.
Richard Schifter: The green brief. I filed it yesterday, Your Honor. I had only six days in which to (Voice Overlap)
Felix Frankfurter: But there was an earlier one (Inaudible)
Richard Schifter: That was last time --
Felix Frankfurter: That was last time.
Richard Schifter: Three years ago.
William J. Brennan, Jr.: Well, can you just state shortly, you only have five minutes left. What the switch in position is? I haven't (Voice overlap)
Richard Schifter: Yes, Your Honor. The Alaska Supreme Court decided this case on -- by holding certain federal statutes invalid either because of some defect in them, in the statute itself namely the 1891 Act which established the Reservation, the Presidential Proclamation of 1916, Section 4 of the Alaska Statehood Act and all the way through -- entered as unconstitutionality of the statutes, incidentally, even -- even though this Court in 1918 sustained the 1891 Act. The Alaska -- State of Alaska under the new theory no longer challenges the constitutionality or validity of any of these statutes and now says that what we are dealing with here is a question of congressional intent as I understand the -- the argument when Congress passed Section 4 of the Alaska Statehood Act.
William J. Brennan, Jr.: You mean it's so -- it's narrow now.
Richard Schifter: It is much narrower now. As a matter fact, the way the Alaska Supreme Court decided this case and my theory of it is that Alaska might go back wrapped under it because it would pull out the reasons for federal financial support to Indians in Alaska. The way the Alaska Supreme Court decided the case, conceivably this reservation, the Metlakatla Reservation no longer exists. This is no longer suggested by the State of Alaska and as a matter fact in their brief they say that they don't have to go as far as the Alaska Supreme Court did. So we have two theories, one the theory of the Alaska Supreme Court, the other one a much narrower one.
William J. Brennan, Jr.: Is the significance you've just suggested of federal aid?
Richard Schifter: If it -- if the Alaska Supreme Court was right and Metlakatla for example is no longer a federal reserve, to be quite specific, it would not be entitled to federal assistance for school as it's now is at a very substantial rate. Subs -- there are not heath services rendered by the federal government to natives of Alaska. The constitutionality of any kind of special federal aid for Indians or natives of Alaska would be questioned under the Alaska Supreme Court decision. And --
William J. Brennan, Jr.: Are you suggesting that this was the reason for the shift of (Inaudible)?
Richard Schifter: I wonder whether they haven't recognized that, yes, Your Honor. The basic question involved here is the fact that these three Indian fishing communities in Alaska have been authorized many years and continued to be authorized by the Secretary of Interior to maintain a fishing device known as a fish trap. The State of Alaska has attempted to outlaw the use of fish traps and has under the decision of the Alaska Supreme Court now, applied that statute to the fish traps maintained by the three fishing communities involving this case, Metlakatla, Kake and Angoon. The controversy is therefore one in which the Indian Communities and the United States find themselves on one side and the State of Alaska on the other. There is a distinct difference in the way the rights of Metlakatla on one hand and Kake and Angoon were arrived at and for the rest of my argument, I would confine myself to the matter in which Metlakatla derived its rights.
Felix Frankfurter: Is this statute apply merely to these three Indian communities?
Richard Schifter: Which statute, Your Honor, the 1891?
Felix Frankfurter: The prohibitions against the use of traps.
Richard Schifter: No, to everyone -- to everyone.
Felix Frankfurter: Only these three? Are there any other?
Richard Schifter: Only these three maintain fish traps. Only these three have been authorized by the Secretary of Interior to maintain fish traps. They're all together and only 11 fish traps involved, four for Metlakatla and seven for Kake and Angoon combined. Metlakatla, as a community, was first organized in 18 -- and you may trace the background of it, they're first organized in 1887. At that time, the Annette Islands were completely uninhabited. The Metlakatla group was invited by the United States Government to settle on the Annette Islands, and after some search, did select this particular group of islands.
William J. Brennan, Jr.: (Voice Overlap) curiosity but why did the United States invite to come to British Columbia?
Richard Schifter: I assume that there was a special interest at that time in attracting stable people to settle in the general area. I'm going to assume that this was --
Earl Warren: We'll recess now.